Case 1:14-cv-24414-KMW Document 191 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                          CASE NO. 14-cv-24414-WILLIAMS/TORRES


   CARMINA R. COMPARELLI, an individual,
   and JULIO C. DELGADO COMPARELLI,
   an individual,

          Plaintiffs,

   v.

   REPÚBLICA BOLIVARIANA DE
   VENEZUELA, a sovereign nation,
   PETROQUÍMICA DE VENEZUELA, S.A.,
   an agency or instrumentality of the Bolivarian
   Republic of Venezuela, and INTERNATIONAL
   PETROCHEMICAL SALES, LTD., a British
   Virgin Islands corporation,

         Defendants.
   ____________________________________________/

                                       STATUS REPORT

          On January 31, 2021, the Court granted, in part, Hogan Lovells’ motion for extension of

   time to obtain instructions from its clients, Defendants Petroquímica de Venezuela S.A.

   (“Pequiven”) and International Petrochemical Sales Ltd. (“IPSL”). See ECF No. 186. In its

   January 31st Order, the Court instructed Hogan Lovells to notify the Court if Hogan Lovells

   would proceed as counsel for Pequiven and IPSL in this matter, or whether it would begin the

   process of withdrawing. Hogan Lovells has since received instructions from Pequiven and IPSL,

   and notifies the Court that Hogan Lovells will proceed as counsel for Pequiven and IPSL.
Case 1:14-cv-24414-KMW Document 191 Entered on FLSD Docket 02/08/2021 Page 2 of 2




   Pequiven and IPSL shall file a status report as set forth in the Court’s Order [ECF No. 178] on or

   before February 15, 2021.



          Dated: February 8, 2021

                                                Respectfully submitted,

                                                HOGAN LOVELLS US LLP
                                                600 Brickell Avenue
                                                Suite 2700
                                                Miami, Florida 33131
                                                Telephone:    305-459-6500
                                                Facsimile:    305-459-6550

                                                By:     s/Rafael S. Ribeiro
                                                       Mark Cheskin
                                                       Fla. Bar No. 143154
                                                       mark.cheskin@hoganlovells.com
                                                       Richard C. Lorenzo
                                                       Florida Bar No. 071412
                                                       richard.lorenzo@hoganlovells.com
                                                       Rafael R. Ribeiro
                                                       Fla. Bar No. 896241
                                                       rafael.ribeiro@hoganlovells.com




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 8, 2021, I electronically filed the foregoing

   document with the Clerk of the Court via CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                By:     s/Rafael R. Ribeiro



                                                   2
